Citation Nr: 1202373	
Decision Date: 01/23/12    Archive Date: 02/07/12

DOCKET NO.  09-47 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for carpal tunnel syndrome of the right wrist, currently rated as 10 percent disabling.

2.  Entitlement to an increased rating for carpal tunnel syndrome of the left wrist, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from February 1987 to September 1996.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem.  The appellant was scheduled for a videoconference hearing before the Board in July 2011; he failed to report for the hearing and has not requested that the hearing be rescheduled.  


FINDINGS OF FACT

1.  For the period of the appeal, carpal tunnel syndrome of the right wrist has been manifested by no more than mild incomplete paralysis of the median nerve. 

2.  For the period of the appeal, carpal tunnel syndrome of the left wrist has been manifested by no more than mild incomplete paralysis of the median nerve. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for carpal tunnel syndrome of the right wrist are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8515 (2011). 

2.  The criteria for a rating in excess of 10 percent for carpal tunnel syndrome of the left wrist are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8515 (2011).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the appellant was provided all required notice by correspondence sent in June 2008, prior to the initial adjudication of the claims. 

Regarding the duty to assist, the Veteran's service treatment records (STRs) are associated with his claims files, and pertinent, available post-service treatment records have been secured.  The Veteran has not identified any other pertinent evidence that remains outstanding.  Moreover, he has been afforded appropriate VA examinations.  Accordingly, the Board concludes that VA has complied with its duty to assist the Veteran.  

Accordingly, the Board will address the merits of the claims.

Law and Regulations 

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2011).

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  The Court has held that "staged" ratings are appropriate for an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

Under 38 C.F.R. § 4.124a, Diagnostic Code 8515, a 10 percent evaluation is warranted for mild incomplete paralysis of the median nerve of either upper extremity.  Moderate incomplete paralysis of the median nerve of the major upper extremity is rated as 30 percent disabling.  Moderate incomplete paralysis of the median nerve of the minor upper extremity is rated as 20 percent disabling. 

The term "incomplete paralysis" used in reference to evaluation of peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a. 

Handedness for the purpose of a dominant rating will be determined by the evidence of record, or by testing on VA examination.  Only one hand shall be considered dominant.  38 C.F.R. § 4.69 (2011). 

Factual Background and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims files, with an emphasis on the evidence relevant to this appeal.  Although there is an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Historically, the Veteran's STRs note that he was seen with complaints of wrist pain of undetermined etiology in service.  Following service, a February 1997 rating decision granted service connection for bilateral wrist pain and rated it as noncompensably disabling.  Currently, the Veteran's wrist disabilities are separately characterized as carpal tunnel syndrome; each wrist disability is rated 10 percent disabling.

Private treatment records dated in May 2008 note that the Veteran was seen with complaints of bilateral hand pain and numbness.  Motor and sensory nerve conduction studies revealed normal distal latencies, amplitudes and conduction velocities for the median and ulnar nerves.  Electrodiagnostic study revealed slight changes of the median nerve across the carpal tunnel with wrist stress and compared to the ulnar nerve, but not to the level of carpal tunnel syndrome.

In May 2008, the Veteran submitted a claim for increased ratings.

A July 2008 VA joints examination report notes the Veteran's complaints of wrist pain that was worse with activity.  The Veteran reported that he was ambidextrous.  Examination of the wrists revealed no deformity, giving way, instability, stiffness, weakness, dislocation, locking, or effusion.  The Veteran complained of pain with motion.  MRI studies revealed no abnormalities.  Visualized portions of the carpal tunnel were unremarkable bilaterally.  The assessment was tendonitis. 

A July 2008 VA peripheral nerves examination report notes that the Veteran wrote with his left hand.  He complained of wrist pain that was aggravated by repetitive motion.  He reported that he was able to drive 24 miles to his full-time job at the Department of Corrections and work a 40-hour shift.  On examination, range of motion of the wrists was normal.  Reflexes were symmetric and active.  Traced figures and vibrations were normal.  Strength was normal.  The assessment was history of bilateral carpal tunnel syndrome for 19 years, with normal neurologic examination currently.

A September 2008 VA outpatient treatment record notes that the Veteran was left handed (but "almost ambidextrous) with a history of "borderline" carpal tunnel syndrome.  The Veteran complained of almost constant hand pain and weakness which caused problems with writing, driving, and repetitive use of his hands.  He also complained of similar neck pain.  Sensory testing revealed no severe deficits to light touch or pinprick except for dullness at the fingertips to pinprick.  Deep tendon reflexes were 2+ bilaterally.  Motor strength was grossly intact bilaterally, with perhaps some weakness of thumb extensors.  Tinel's was negative tapping over the right median nerve at the wrist, slightly positive over the left median nerve at the wrist, and positive over the bilateral branch plexi.  Examination of the cervical spine revealed double crush syndrome.  The Veteran was referred for carpal tunnel splints.

A January 2009 VA outpatient treatment record notes that the Veteran reported numbness in his fingers, fatigue, and wrist pain.  On examination, hand grip strength was 110 pounds of the right (normal was 116.8) and 98 pound son the left (normal was 112.8).  The Veteran was given wrist splints and elbow protectors.  

A January 2011 VA peripheral nerves examination report notes the Veteran's complaints of wrist pain and numbness as well as decreased grip that worsened with use.  The Veteran reported that he was working as a corrections officer and had lost no time from work during the past year.  On examination, reflexes (including finger jerk) were normal bilaterally.  Sensory examination revealed decreased pain/pinprick sensation in the median nerve distribution in the hand bilaterally.  Vibration, position sense and light touch were normal bilaterally.  There was no dysesthsias in either hand.  Detailed motor examination revealed no abnormalities of the fingers or thumbs in either hand; muscle tone was normal.  No joint function was affected.  Grip was 5/5 bilaterally.  Tinel sign was positive bilaterally and Phalen's test was positive at 30 seconds bilaterally.  Range of motion of the wrists was normal.  The diagnoses included carpal tunnel syndrome of both wrists.  The examiner noted that there were some nerve dysfunction and neuralgia, but no paralysis or neuritis.  

Based on the evidence, the Board concludes that ratings greater than 10 percent are not warranted for the Veteran's service-connected carpal tunnel syndrome of the right and left wrists, as the evidence shows no more than mild incomplete paralysis of the right and left median nerves.  Although the Veteran complains of considerable functional limitations, on VA examination in July 2008 strength and range of motion were normal and on VA examination in January 2011, he had a normal grip strength and normal range of motion of his fingers.  There were findings of positive Tinel sign and Phalen's test with decreased pain/pinprick sensation in the median nerve distribution bilaterally on VA examination in January 2011, but reflexes, vibration, position sense and light touch were all normal bilaterally.  No functional loss, paralysis, or neuritis was found during the period of the appeal.  In other words, the neurological involvement has been wholly sensory.  All in all, the symptomatology comports with a finding of no more than mild incomplete paralysis of the Veteran's right and left median nerves.  

For all the foregoing reasons, the Veteran's claims for entitlement to increased ratings must be denied.  The Board has considered staged ratings, under Hart, supra, but concludes that they are not warranted.  Since the preponderance of the evidence is against these claims, the benefit of the doubt doctrine is not for application.  See Gilbert, supra.

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  The Court has held that the threshold factor for extra-schedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

In this case, the manifestations of carpal tunnel syndrome are contemplated by the schedular criteria.  Therefore, referral of this case for extra-schedular consideration is not in order.


							(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to an increased rating for carpal tunnel syndrome of the right wrist, currently rated as 10 percent disabling, is denied.

Entitlement to an increased rating for carpal tunnel syndrome of the left wrist, currently rated as 10 percent disabling, is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


